ORDER
The Disciplinary Review Board having on September 19, 1995, filed with the Court its decision concluding that JOHN A. HART-MANN, III, of PRINCETON, who was admitted to the bar of this State in 1969, should be reprimanded for violating RPC 3.4(c) (knowingly disobeying an obligation under the rules of a tribunal), RPC 3.5(c) (engaging in conduct intended to disrupt a tribunal) and RPC 8.4(d) (engaging in conduct prejudicial to the administration of justice), and good cause appearing;
It is ORDERED that JOHN A. HARTMANN, III, is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
*588ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.